Citation Nr: 1618358	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  12-05 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a right hip disorder with sciatica.


REPRESENTATION

Veteran represented by:	West Virginia Department of Veterans Assistance


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1999 to March 2004. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge by videoconference from the RO in August 2013.  A transcript of the hearing is associated with the Virtual VA paperless claims file.  

In October 2014, the Board remanded the instant claim, as well as a claim for service connection for a low back disorder to include intervertebral disc syndrome and radiculopathy and including as secondary to sciatica and a right hip disorder to the agency of original jurisdiction (AOJ) for additional development.  As will be discussed herein, the Board finds that the AOJ has substantially complied with the remand orders with regard to the claims for service connection and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In May 2015, the AOJ granted service connection for lumbar spinal stenosis and radiculopathy of the right lower extremity and assigned initial ratings of 10 percent effective April 2, 2015 and July 6, 2009, respectively.  As this decision represents a full grant of the benefits sought with respect to these claims, the Veteran's claim for a low back disorder is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

In May 2015, the Veteran through his representative, submitted additional evidence, namely VA treatment records consisting of radiology reports dated through May 2015.  In addition to the evidence, the Veteran submitted a waiver of AOJ consideration.  The Veteran will not be prejudiced as a result of the Board considering this newly associated evidence.  See 38 C.F.R. § 20.1304 (2015). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals, that other than the August 2013 hearing transcripts, the documents are duplicative of those contained in the VBMS paperless claims processing system.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran does not have a current right hip disorder with sciatica. 


CONCLUSION OF LAW

The criteria for service connection for a right hip disorder with sciatica have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.          §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

Relevant to the claim adjudicated herein, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a December 2009 letter, sent prior to the initial February 2010 rating decision, provided such notice with regard to the claim for service connection for a right hip disorder with sciatica.  This letter also informed the Veteran of the evidence and information necessary to substantiate his service connection claim.  Additionally, this letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Veteran was asked to identify the VA and non-VA providers, to include the private physician who allegedly treated the Veteran as early as June 2004, who had treated him for his right hip disorder with sciatica in a March 2015 letter, as per the October 2014 remand directives.  No response was received.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was afforded VA examinations in order to adjudicate his claim for service connection.  The Board notes that the VA examiners in December 2012 and April 2015 determined that no hip disorder or sciatica were present or diagnosed and based their conclusions on a review of the record, to include interviews with the Veteran and full examinations.  The April 2015 opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board finds that the opinions proffered by the VA examiners are sufficient to assist VA in deciding the claim for service connection for a right hip disorder with sciatica.

The Board determines that the AOJ has substantially complied with the October 2014 remand directives by requesting that the Veteran identify any outstanding treatment records in the March 2015 letter, obtaining additional VA treatment records, and obtaining a VA examination in April 2015, as applicable to the instant claim, and, as such, that no further action is necessary in this regard.  See D'Aries, supra.

In August 2013, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the August 2013 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal, which included entitlement to service connection for a right hip disability with sciatica and for a low back disability to include as secondary to the right hip disorder.  Information was solicited regarding the etiology and symptoms of the Veteran's right hip disorder.  Not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Additional development was undertaken subsequent to the hearing in order to ensure that all necessary evidence was of record, which included obtaining VA treatment records, affording the Veteran the opportunity to identify any additional records, and obtaining an examination and opinion to determine the nature and severity of the Veteran's alleged right hip disorder and low back condition.  The Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  The Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Service Connection

The Veteran contends that he sustained an injury while serving in the U.S. Navy as an aviation boatswain's mate with duties on the flight deck of an aircraft carrier.  With regards to his claim for service connection, the Veteran has alleged that the aggregate of his activity while in service caused his alleged hip disorder with sciatica.  The Veteran alleged that he developed "popping" of the right hip because of repetitive heavy lifting and climbing ladders in service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

When a disease listed at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3 d 13331 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  In Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991);  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom.  Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).

The Veteran's service treatment records document multiple instances where the Veteran sought treatment for low back pain, but only one occasion where he also reported "popping" in the right back and hip.  The examiners diagnosed mechanical low back pain that was not debilitating or disqualifying, but did not diagnose any right hip disorder.  A March 2004 service discharge examination found the Veteran's spine and musculoskeletal system to be normal.  The Veteran denied arthritis, rheumatism, bursitis, numbness, tingling, or impaired use of arms, legs, hands, or feet in the March 2004 Report of Medical History (RMH).  He also indicated that he was in good health.  The examiner noted mechanical low back pain, but also indicated that it was non-debilitating and made no reference to the Veteran's hips. 

Post-service treatment records show complaints of hip pain described as a dull aching in the hip, and stiffness in his back, and that there is a burning, aching, and stinging sensation from his back.  The Veteran has also noted associated numbness and a pinching sensation that runs down his leg and into his foot.  A February 2010 VA treatment note reflects the Veteran's complaints of right hip pain, which radiates down into his right lower extremity.  A December 2013 VA treatment note reflected that the Veteran's main condition was his right lower back pain which radiated down into his hip and intermittently into his right leg.  The examiner noted that the Veteran suffered symptoms of sciatica, however the examiner noted this in relation to the Veteran's back condition.  A March 2015 MRI revealed a "possible anterosuperior right labral tear and bony findings that can be seen with femoracetabular impingement."  While the Veteran's physician said that the symptoms were related to service, no diagnosis was provided.  The post-service records do not show a diagnosis referable to the Veteran's right hip disorder. 

A December 2011 VA examiner determined that the Veteran had no radicular pain or sciatica.  While the examiner found that the Veteran had symptoms attributable to peripheral nerve conditions, the examiner found that the Veteran suffered from no peripheral nerve condition or peripheral neuropathy.  The examiner found the Veteran's sciatic nerve to be normal.  The examiner noted that electromyography (EMG) studies had been conducted in June 2011 and that the results were normal.  EMG studies conducted in August 2011 revealed that the right lower extremity "failed to reveal evidence of pathology in the peripheral nervous system."  

During the August 2013 Board hearing, the Veteran testified that during his service he frequently carried heavy loads and went up and down flights of stairs.  The Veteran testified that five years of hard duty cumulatively resulted in his back and hip disorders.  He testified that he suffered a dull pain in his hip, a "popping constantly in [his] hip...pinching and...burning... numbness in [his] leg and in [his] toes, [his] calf muscle." 
An April 2015 VA examiner determined that the Veteran did not have a current right hip diagnosis, that the Veteran's hip pain was a "continuum of his ongoing back complaint," that there was no arthritis, radiculopathy, or sciatica.  The Veteran reported to the examiner that his hip pain was neither constant nor daily.  The examiner found that the Veteran had limited range of motion of the right hip but that the limitation was due to the Veteran's back pain and that "he did not have hip joint pain."  The examiner determined "[t]he hip pain itself is a non-entity.  Repetitive use of the hip will not cause any pain or discomfort to the hip joint itself.  It is referred from the back."  The examiner opined that the "hip is not a separate finding and does not represent an additional finding but inclusive in the back condition.  Radiculopathy and sciatica have not been proven or diagnosed but [the Veteran's] complaints of "leg pain" are compatible with that of sciatica."  In addition, the examiner noted that "[h]is hip pain is referred pain which may be the result of a mild subjective radiculopathy but is not disabling."  

The probative evidence of record fails to demonstrate a current diagnosis of a right hip disorder with sciatica.  While the Board has also considered the Court's holding in Romanowsky, supra, there is no probative evidence of a recent diagnosis of disability prior to the Veteran's claims.  The Board finds that the probative evidence of record shows no diagnosis for a right hip disorder, that the Veteran's right hip complaints are manifestations of his back disability for which the AOJ has already granted service connection.  The Board notes that the current claim includes sciatica as a possible hip disorder but there is no diagnosis and to the extent that there are any hip-related sciatic complaints, the preponderance of the evidence shows such are complications of the Veteran's back disability.  

The Board notes that the Veteran is competent to report his own symptoms or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (the Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  Matters of a medical diagnosis for disabilities not capable of lay observation, such as those at issue here, are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  There is no suggestion that the Veteran has had any medical training and he has reported working as a work order clerk, in a billing office, and as an information technology specialist.  As the Veteran does not have the appropriate medical training and expertise to competently self-diagnose a right hip disorder with sciatica, the lay assertions in this regard have no probative value.  Jandreau, supra at 1377 n.4 ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of a right hip disorder with sciatica, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra. 

The Board has considered the applicability of the benefit of the doubt doctrine.  The preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right hip disorder with sciatica.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A.       § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a right hip disorder with sciatica is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


